                Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 1 of 24




    SWARTZ CULLETON PC                                        Attorneys for Plaintiff,
                                                                                  Filed and Attested by the
    By: Brandon A. Swartz, Esquire                            Brenden Hires     Office of Judicial Records
    Identification No. 78344                                                            27 APR 2020 01:31 pm
    By: Bryan M. Ferris, Esquire                                                            A. SILIGRINI
    Identification No. 93105
    By: Matthew J. McElvenny, Esquire
    Identification No. 327438
    547 E. Washington Avenue
    Newtown, PA 18940
    T: (215) 550-6553
    F: (215) 550-6557

    BRENDEN HIRES                                         :   COURT OF COMMON PLEAS
    725 Ford Avenue                                       :   PHILADELPHIA COUNTY
    Langhorne, PA 19047                                   :
                                Plaintiff                 :   ______________ TERM, 2020
                                                          :
             vs.                                          :
                                                          :   NO.
    GENERAC POWER SYSTEMS, INC.                           :
    S45W29290 WI-59                                       :
    Waukesha, WI 53189                                    :
           -and-                                          :
    LOWE’S HOME IMPROVEMENT, LLC                          :
    d/b/a LOWE’S OF MIDDLETOWN                            :
    TOWNSHIP, PA                                          :
    1400 East Lincoln Highway                             :
    Langhorne, Pennsylvania 19047                         :
           -and-                                          :
    LOWE’S HOME CENTERS, INC.                             :
    1000 Lowe’s Boulevard                                 :
    Mooresville, North Carolina 28117                     :
           and                                            :
    JOHN DOES 1-5, FICTITIOUS                             :
    DEFENDANT(S)                                          :
                         Defendants                       :   JURY TRIAL DEMANDED
                                                          :

                                              NOTICE TO DEFEND

                      NOTICE                                                          AVISO

  You have been sued in court. If you wish to defend             Le han demandado a usted en la corte. Si usted
  against the claims set forth in the following pages,        quiere defenderse de estas demandas expuestas en las
you must take action within twenty (20) days after this       páginas siguientes, usted tiene veinte (20) dias de
complaint and notice are served, by entering a written        plazo al partir de la fecha de la demanda y la
  appearance personally or by attorney and filing in          notificación. Hace falta asentar una comparesencia
 writing with the court your defenses or objections to        escrita o en persona o con un abogado y entregar a la



                                                                                                        Case ID: 200401341
               Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 2 of 24



the claims set forth against you. You are warned that   corte en forma escrita sus defensas o sus objeciones a
if you fail to do so the case may proceed without you   las demandas en contra de su persona. Sea avisado
  and a judgment may be entered against you by the      que si usted no se defiende, la corte tomará medidas y
court without further notice for any money claimed in   puede continuar la demanda en contra suya sin previo
     the complaint or for any other claim or relief     aviso o notificación. Además, la corte puede decidir a
 requested by the Plaintiff. You may lose money or      favor del demandante y requiere que usted cumpla
       property or other rights important to you.       con todas las provisiones de esta demanda. Usted
                                                        puede perder dinero o sus propiedades u otros
YOU SHOULD TAKE THIS PAPER TO YOUR                      derechos importantes para usted.
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO                      LLEVE ESTA DEMANDA A UN ABOGADO
OR TELEPHONE THE OFFICE SET FORTH                       IMMEDIATAMENTE. SI NO TIENE ABOGADO
BELOW TO FIND OUT WHERE YOU CAN GET                     O SI NO TIENDE EL DINERO SUFICIENTE DE
LEGAL HELP.                                             PAGAR TAL SERVICIO, VAYA EN PERSONA O
                                                        LLAME POR TELEFONO A LA OFICINA CUYA
    PHILADELPHIA BAR ASSOCIATION                        DIRECCIÓN SE ENCUENTRA ESCRITA ABAJO
  LAWYER REFERRAL AND INFORMATION                       PARA AVERIGUAR DONDE SE PUEDE
                 SERVICE                                CONSEGUIR ASISTENCIA LEGAL.
        1101 Market Street, 11th Floor
      Philadelphia, Pennsylvania 19107                      ASSOCIACION DE LICENCIADOS DE
          Telephone: 215-238-6333                                        FILADELFIA
                                                         SERVICO DE REFERENCIA E INFORMACION
                                                                            LEGAL
                                                                1101 Market Street, 11th Floor
                                                                Filadelfia, Pennsylvania 19107
                                                                     Telefono: 215-238-6333




                                                                                                   Case ID: 200401341
            Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 3 of 24




SWARTZ CULLETON PC                                    Attorneys for Plaintiff,
By: Brandon A. Swartz, Esquire                        Brenden Hires
Identification No. 78344
By: Bryan M. Ferris, Esquire
Identification No. 93105
By: Matthew J. McElvenny, Esquire
Identification No. 327438
547 E. Washington Avenue
Newtown, PA 18940
T: (215) 550-6553
F: (215) 550-6557

BRENDEN HIRES                                  :      COURT OF COMMON PLEAS
725 Ford Avenue                                :      PHILADELPHIA COUNTY
Langhorne, PA 19047                            :
                       Plaintiff               :      ______________ TERM, 2020
                                               :
       vs.                                     :
                                               :      NO.
GENERAC POWER SYSTEMS, INC.                    :
S45W29290 WI-59                                :
Waukesha, WI 53189                             :
       -and-                                   :
LOWE’S HOME IMPROVEMENT, LLC                   :
d/b/a LOWE’S OF MIDDLETOWN                     :
TOWNSHIP, PA                                   :
1400 East Lincoln Highway                      :
Langhorne, Pennsylvania 19047                  :
       -and-                                   :
LOWE’S HOME CENTERS, INC.                      :
1000 Lowe’s Boulevard                          :
Mooresville, North Carolina 28117              :
       and                                     :
JOHN DOES 1-5, FICTITIOUS                      :
DEFENDANT(S)                                   :
                     Defendants                :      JURY TRIAL DEMANDED
                                               :

                                   CIVIL ACTION COMPLAINT

       1.       Plaintiff, Brenden Hires, is an adult individual and resident and citizen of the

Commonwealth of Pennsylvania, residing therein at the above-captioned address.




                                                                                            Case ID: 200401341
            Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 4 of 24




       2.       Defendant, Generac Power Systems, Inc., upon information and belief, was and is

now a business entity, believed to be a corporation, duly organized and existing under the laws of

the State of Wisconsin, with a principal place of business located therein at S45W29290 WI-59,

Waukesha, WI 53189.

       3.       Defendant, Lowe’s Home Improvement, LLC d/b/a Lowe’s of Middletown

Township, PA, was and is now a business entity, believed to be a limited liability company, duly

organized and existing under the laws of the State of North Carolina, with a principal place of

business located within the Commonwealth of Pennsylvania at the above-captioned address.

       4.       Defendant, Lowe’s Home Centers, Inc., was and is now a business entity,

believed to be a corporation, duly organized and existing under the laws of the State of North

Carolina, with their corporate headquarters located therein at the above-captioned address.

       5.       Defendants, John Does 1-5, are individuals, corporations, or entities whose

identities are not yet known to Plaintiff, but who designed, manufactured, sold, supplied,

repaired, serviced, modified, leased, maintained and/or distributed the subject portable generator

involved in Plaintiff’s accident.

       6.       Venue is proper in Philadelphia County because one or more of the Defendants

regularly and continuously conduct(s) business in Philadelphia County.

       7.       At all times relevant hereto, Defendants acted by and through their respective

trustees, directors, agents, servants, employees, workmen and/or other representatives, who were,

in turn, acting within the course and scope of their employment, agency and/or service for the

same and under the direct control of Defendants.

       8.       At all times prior to November 21, 2019, Defendant, Generac Power Systems,

Inc., was regularly engaged in the business of designing, distributing, assembling, inspecting,




                                                                                         Case ID: 200401341
            Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 5 of 24




installing, marketing, manufacturing, maintaining, modifying, renting, leasing, providing safety

recommendations and/or selling portable generators such as the subject portable generator, a

GENERAC power generator Model XT8000E, and the component parts thereto, including all

instruction manuals and associated warnings.         See Three Photographs of Subject Product

attached hereto collectively as Exhibit A.

       9.       At all times prior to November 21, 2019, Defendant, Lowe’s Home Improvement,

LLC d/b/a Lowe’s of Middletown Township, PA, was regularly engaged in the business of

designing,    distributing,   assembling,    inspecting,   installing,   marketing,   manufacturing,

maintaining, modifying, renting, leasing, providing safety recommendations and/or selling

portable generators such as the subject portable generator, a GENERAC power generator Model

XT8000E, and the component parts thereto, including all instruction manuals and associated

warnings.

       10.      At all times prior to November 21, 2019, Defendant, Lowe’s Home Centers, Inc.,

was regularly engaged in the business of designing, distributing, assembling, inspecting,

installing, marketing, manufacturing, maintaining, modifying, renting, leasing, providing safety

recommendations and/or selling portable generators such as the subject portable generator, a

GENERAC power generator Model XT8000E, and the component parts thereto, including all

instruction manuals and associated warnings.

       11.      At all times prior to November 21, 2019, Defendant, John Does 1-5, were

regularly engaged in the business of designing, distributing, assembling, inspecting, installing,

marketing, manufacturing, maintaining, modifying, renting, leasing, providing safety

recommendations and/or selling portable generators such as the subject portable generator, a




                                                                                            Case ID: 200401341
           Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 6 of 24




GENERAC power generator Model XT8000E, and the component parts thereto, including all

instruction manuals and associated warnings.

         12.   The subject power generator included a metal handle attached to a safety bar by

means of a hinge containing a safety pin. The location of the pin on the hinge allowed the handle

to lock in an “up” position, but not a “down” position. The inability of the safety pin to lock the

metal handle in a “down” position created a pinch hazard to anyone such as Plaintiff who

attempted to use the handle to move or transport the portable generator. The safety pin was not

safeguarded to prevent the handle from swinging up and creating a pinch hazard during

transportation as required by code, statute, and good safety engineering practice.

         13.   On or about November 21, 2019, Plaintiff was at his home at 725 Ford Avenue,

Langhorne, PA 19047. The portable generator at issue was on the back of Plaintiff’s truck.

Plaintiff and Plaintiff’s assistant attempted to move the portable generator at issue from the back

of the truck when the portable generator began to drop. As the generator began to drop, due to

the negligence and wrongdoing of Defendants, and the defective condition of the aforementioned

portable generator, suddenly and without warning, the handle caught on the vehicle and swung

up and Plaintiff experienced amputation and traumatic crush injury to the index finger of his

right hand and further causing him to suffer severe and grievous injuries more fully set forth

below.

                                   COUNT I
                BRENDEN HIRES v. GENERAC POWER SYSTEMS, INC.
                   PRODUCTS LIABILITY – STRICT LIABILITY

         14.   Plaintiff hereby incorporates by reference paragraphs one (1) through thirteen

(13), inclusive, as though same were fully set forth at length herein.




                                                                                          Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 7 of 24




       15.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

       16.      The accident described herein was caused solely and exclusively by Defendant’s

defective design and/or manufacture of the aforesaid portable generator and its component parts,

including, but not limited to:

             a. carelessly and negligently distributing, supplying, installing, designing,
                manufacturing, modifying and/or selling the subject portable generator and its
                component parts in a dangerous condition so as to cause injury to the Plaintiff;

             b. carelessly and negligently distributing, supplying, installing, modifying, designing
                and/or manufacturing the product with a pinch point likely to cause injury to end
                users;

             c. carelessly and negligently failing to implement appropriate safety mechanisms to
                prevent against the type of injury suffered by Plaintiff;

             d. carelessly and negligently creating and allowing a dangerous condition to exist by
                failing to provide proper safety and operational instructions to end users of its
                product;

             e. failing to exercise the requisite degree of care and caution in the distribution,
                manufacture, assembly, modification, design, supply, lease and/or sale of the said
                portable generator and its component parts;

             f. failing to ensure that the subject portable generator and its component parts could
                be used in a manner which would not cause danger to potential third parties, such
                as the Plaintiff;

             g. failing to include industry-recognized safety specifications in the design of the
                portable generator;

             h. failing to warn purchasers and end users of the dangers of the subject portable
                generator; and



                                                                                           Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 8 of 24




              i. such other acts or omissions constituting negligence and/or gross negligence, or
                 wanton conduct, as shall become evident during pretrial discovery and/or at the
                 trial of this case.

        17.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        18.      At all times relevant hereto, Defendant’s aforesaid portable generator and its

component parts were defective and unsafe for consumer use.

        19.      At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

portable generator and its component parts such that the product’s defective condition was

unknown to the consumer, therefore rendering the product unacceptable for consumer use.

        20.      The Defendant distributed and sold the aforesaid portable generator and its

component parts in a defective condition in violation of the Restatement (Second) of Torts

§402(A), and those defects were the sole and proximate cause of the Plaintiff’s injuries.

        21.      Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

        22.      As a direct and proximate result of the defective nature and condition of the

aforementioned portable generator and/or its component parts, Plaintiff, Brenden Hires, suffered

severe and permanent bodily injuries including, but not limited to, traumatic crush injuries and

open fracture with complete displacement of his right index finger requiring re-attachment

surgery, as well as other aches, pains and mental distress and anxiety.

        23.      As a result of the aforesaid strict liability of the Defendant, Plaintiff has been and

will be obliged to receive and undergo medical attention and care and to expend various sums for

the treatment of his injuries and incur such expenditures for an indefinite time in the future.




                                                                                             Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 9 of 24




       24.     As a further result of the aforesaid accident, Plaintiff has in the past and may in

the future suffer a loss of his earnings and/or earning power, and he may incur such loss for an

indefinite period in the future.

       25.     Further, by reason of the aforesaid occurrence, Plaintiff has and/or may

hereinafter incur other financial expenses all in an effort to treat and cure himself of the injuries

sustained in the aforesaid accident.

       26.     As a further result of the aforesaid accident, Plaintiff has or may have suffered

injuries resulting in the serious and/or permanent loss of use of a bodily function,

dismemberment, and/or scarring, which may be in full or part cosmetic disfigurements which are

or may be permanent, irreparable and severe.

       27.     In addition, Plaintiff has suffered a loss of the enjoyment of his usual duties,

avocations, life's pleasures and activities, and the shortening of his life expectancy all to his great

detriment and loss.

       28.     As a further result of the defective condition of the aforesaid product, Plaintiff has

suffered great and unremitting physical pain, suffering and mental anguish all of which may

continue in the future.

       WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Generac Power Systems, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                    COUNT II
                 BRENDEN HIRES v. GENERAC POWER SYSTEMS, INC.
                      PRODUCTS LIABILITY – NEGLIGENCE


       29.     Plaintiff hereby incorporates by reference paragraphs one (1) through twenty-

eight (28) of the within Complaint as though the same had been fully set forth at length herein.




                                                                                             Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 10 of 24




        30.    At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in designing and manufacturing the aforesaid

portable generator, and to sell/distribute that product in a reasonably safe condition.

        31.    The Defendant was negligent in designing, manufacturing, assembling,

modifying, marketing, installing, and distributing the defectively designed and manufactured

portable generator, in general, and in particular, as set forth in paragraph 16 above, which is

hereby incorporated by reference.

        32.    The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

        33.    As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Generac Power Systems, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                  COUNT III
                BRENDEN HIRES v. GENERAC POWER SYSTEMS, INC.
                           BREACH OF WARRANTY


        34.    Plaintiff hereby incorporates by reference paragraphs one (1) through thirty-three

(33) of the within Complaint as though the same had been fully set forth at length herein.

        35.    As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the portable generator was merchantable, fit for use, and

suitable and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and

2315.




                                                                                          Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 11 of 24




        36.      As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

    WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant, Generac

Power Systems, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                     COUNT IV
                 BRENDEN HIRES v. LOWE’S HOME IMPROVEMENT, LLC
                    D/B/A LOWE’S OF MIDDLETOWN TOWNSHIP, PA
                      PRODUCTS LIABILITY – STRICT LIABILITY

        37.      Plaintiff hereby incorporates by reference paragraphs one (1) through thirty-six

(36), inclusive, as though same were fully set forth at length herein.

        38.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

        39.      The accident described herein was caused solely and exclusively by the defective

nature of the product, as set forth in Paragraph 16 above, which is hereby incorporated by

reference.

        40.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        41.      At all times relevant hereto, Defendant’s aforesaid portable generator and its

component parts were defective and unsafe for consumer use.




                                                                                        Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 12 of 24




       42.     At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

portable generator and its component parts such that the product’s defective condition was

unknown to the consumer, therefore rendering the product unacceptable for consumer use.

       43.     The Defendant distributed and sold the aforesaid portable generator and its

component parts in a defective condition in violation of the Restatement (Second) of Torts

§402(A), and those defects were the sole and proximate cause of the Plaintiff’s injuries.

       44.     Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

       45.     As a result of the strict liability of the Defendant, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Improvement, LLC d/b/a Lowe’s of Middletown Township, PA, in an amount in

excess of Fifty Thousand Dollars ($50,000.00).

                                  COUNT V
              BRENDEN HIRES v. LOWE’S HOME IMPROVEMENT, LLC
                 D/B/A LOWE’S OF MIDDLETOWN TOWNSHIP, PA
                      PRODUCTS LIABILITY – NEGLIGENCE


       46.     Plaintiff hereby incorporates by reference paragraphs one (1) through forty-five

(45) of the within Complaint as though the same had been fully set forth at length herein.

       47.     At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in leasing/renting the aforesaid portable

generator, and to supply the product in a reasonably safe condition.




                                                                                              Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 13 of 24




        48.    The Defendant was negligent in leasing/renting/supplying the defectively

designed and manufactured portable generator, in general, and in particular, as set forth in

paragraph 16 above, which is hereby incorporated by reference.

        49.    The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

        50.    As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Improvement, LLC d/b/a Lowe’s of Middletown Township, Pa, in an amount in

excess of Fifty Thousand Dollars ($50,000.00).

                                   COUNT VI
               BRENDEN HIRES v. LOWE’S HOME IMPROVEMENT, LLC
                  D/B/A LOWE’S OF MIDDLETOWN TOWNSHIP, PA
                            BREACH OF WARRANTY


        51.    Plaintiff hereby incorporates by reference paragraphs one (1) through fifty (50) of

the within Complaint as though the same had been fully set forth at length herein.

        52.    As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the portable generator was merchantable, fit for use, and

suitable and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and

2315.

        53.    As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in twenty-two (22) through twenty-eight (28) herein which are incorporated by

reference as though fully set forth at length.




                                                                                          Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 14 of 24




        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Improvement, LLC d/b/a Lowe’s of Middletown Township, PA, in an amount in

excess of Fifty Thousand Dollars ($50,000.00).

                                     COUNT VII
                    BRENDEN HIRES v. LOWE’S HOME CENTERS, INC.
                      PRODUCTS LIABILITY – STRICT LIABILITY


        54.      Plaintiff hereby incorporates by reference paragraphs one (1) through fifty-three

(53), inclusive, as though same were fully set forth at length herein.

        55.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

        56.      The accident described herein was caused solely and exclusively by the defective

nature of the product, as set forth in Paragraph 16 above, which is hereby incorporated by

reference.

        57.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        58.      At all times relevant hereto, Defendant’s aforesaid portable generator and its

component parts were defective and unsafe for consumer use.

        59.      At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

portable generator and its component parts such that the product’s defective condition was

unknown to the consumer, therefore rendering the product unacceptable for consumer use.



                                                                                            Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 15 of 24




       60.     The Defendant distributed and sold the aforesaid portable generator and its

component parts in a defective condition in violation of the Restatement (Second) of Torts

§402(A), and those defects were the sole and proximate cause of the Plaintiff’s injuries.

       61.     Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.

       62.     As a result of the strict liability of the Defendant, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Centers, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                  COUNT VIII
                  BRENDEN HIRES v. LOWE’S HOME CENTERS, INC.
                      PRODUCTS LIABILITY – NEGLIGENCE


       63.     Plaintiff hereby incorporates by reference paragraphs one (1) through sixty-two

(62) of the within Complaint as though the same had been fully set forth at length herein.

       64.     At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in leasing/renting the aforesaid portable

generator, and to supply the product in a reasonably safe condition.

       65.     The Defendant was negligent in leasing/renting/supplying the defectively

designed and manufactured portable generator, in general, and in particular, as set forth in

paragraph 16 above, which is hereby incorporated by reference.

       66.     The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.




                                                                                              Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 16 of 24




        67.    As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Centers, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                    COUNT IX
                   BRENDEN HIRES v. LOWE’S HOME CENTERS, INC.
                             BREACH OF WARRANTY


        68.    Plaintiff hereby incorporates by reference paragraphs one (1) through sixty-seven

(67) of the within Complaint as though the same had been fully set forth at length herein.

        69.    As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the portable generator was merchantable, fit for use, and

suitable and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and

2315.

        70.    As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in twenty-two (22) through twenty-eight (28) herein which are incorporated by

reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant,

Lowe’s Home Centers, Inc., in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                    COUNT X
                          BRENDEN HIRES v. JOHN DOES 1-5
                       PRODUCTS LIABILITY – STRICT LIABILITY


        71.    Plaintiff hereby incorporates by reference paragraphs one (1) through seventy

(70), inclusive, as though same were fully set forth at length herein.




                                                                                          Case ID: 200401341
          Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 17 of 24




        72.      Defendant placed into the stream of commerce a defective product, as identified

above, that violated the standards created in Tincher v. Omega Flex, 104 A.3d 399 (Pa. 2014).

More specifically, the Defendant placed into the stream of commerce a defective product

wherein (a) the danger was unknowable and unacceptable to the average or ordinary consumer

and/or (b) a reasonable person would conclude that the probability and seriousness of harm

caused by the Defendant’s defective product outweighs the burden or costs of taking precautions.

        73.      The accident described herein was caused solely and exclusively by the defective

nature of the product, as set forth in Paragraph 16 above, which is hereby incorporated by

reference.

        74.      The accident described herein was due in no manner to negligence on the part of

the Plaintiff.

        75.      At all times relevant hereto, Defendant’s aforesaid portable generator and its

component parts were defective and unsafe for consumer use.

        76.      At all times relevant hereto, there were latent defects in the Defendant’s aforesaid

portable generator and its component parts such that the product’s defective condition was

unknown to the consumer, therefore rendering the product unacceptable for consumer use.

        77.      The Defendant distributed and sold the aforesaid portable generator and its

component parts in a defective condition in violation of the Restatement (Second) of Torts

§402(A), and those defects were the sole and proximate cause of the Plaintiff’s injuries.

        78.      Defendant is strictly liable to Plaintiff as a result of the defective condition of

Defendant’s product.




                                                                                            Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 18 of 24




       79.     As a result of the strict liability of the Defendant, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant, John

Does 1-5, in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                     COUNT XI
                            BRENDEN HIRES v. JOHN DOES 1-5
                          PRODUCTS LIABILITY – NEGLIGENCE


       80.     Plaintiff hereby incorporates by reference paragraphs one (1) through seventy-

nine (79) of the within Complaint as though the same had been fully set forth at length herein.

       81.     At all times material hereto, Defendant owed a duty to end users of its product,

such as the Plaintiff, to exercise reasonable care in leasing/renting the aforesaid portable

generator, and to supply the product in a reasonably safe condition.

       82.     The Defendant was negligent in leasing/renting/supplying the defectively

designed and manufactured portable generator, in general, and in particular, as set forth in

paragraph 16 above, which is hereby incorporated by reference.

       83.     The aforesaid negligence was the sole and proximate cause of Plaintiff’s injuries,

which were due in no manner to negligence on the part of the Plaintiff.

       84.     As a result of the aforementioned negligence, the Plaintiff suffered the injuries

described in paragraphs twenty-two (22) through twenty-eight (28) herein which are

incorporated by reference as though fully set forth at length.

       WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant, John

Does 1-5, in an amount in excess of Fifty Thousand Dollars ($50,000.00).

                                            COUNT XII



                                                                                              Case ID: 200401341
         Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 19 of 24




                             BRENDEN HIRES v. JOHN DOES 1-5
                                BREACH OF WARRANTY


        85.    Plaintiff hereby incorporates by reference paragraphs one (1) through eighty-four

(84) of the within Complaint as though the same had been fully set forth at length herein.

        86.    As a result of the foregoing, Defendant is liable to the Plaintiff for the breach of

express and/or implied warranties that the portable generator was merchantable, fit for use, and

suitable and fit for its particular purpose under common law and 13 Pa. Cons. Stat. §§ 2314 and

2315.

        87.    As a result of the aforementioned breach, the Plaintiff suffered the injuries

described in twenty-two (22) through twenty-eight (28) herein which are incorporated by

reference as though fully set forth at length.

        WHEREFORE, Plaintiff, Brenden Hires, demands judgment against the Defendant, John

Does 1-5, in an amount in excess of Fifty Thousand Dollars ($50,000.00).



                                                       Respectfully,

                                                       SWARTZ CULLETON PC



                                                 By:   /s/ Brandon A. Swartz
                                                       Brandon A. Swartz, Esquire
                                                       Bryan M. Ferris, Esquire
                                                       Matthew J. McElvenny, Esquire

                                                       Attorneys for Plaintiff,
                                                       Brenden Hires

Date: April 27, 2020




                                                                                          Case ID: 200401341
Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 20 of 24




                                     vr;[II'}-1ICAT'I(}N




                                 hereby statc   th* I tm the Flaixiffin this astior   and


                                                                          true and
                                iu &e foregning civil Ac*icn complskt arn
vedfy that th€ stst0dlsuts mado

cofl€ct to tl$ hesr of my knowlodgt, information
                                                 and bclie      f'   The und**igned


                   tht stat$[ents htreir   ure rrade mbject   in ihe penctties of l8 Pa- c's'
undersraadr thst

                                    to $lihodtiEs'
4904 rclating to unswom falsisoxion




                                                @&*                  -W"              '




                                                                                                Case ID: 200401341
Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 21 of 24




  Exhibit A



                                                                  Case ID: 200401341
Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 22 of 24




                                                                  Case ID: 200401341
Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 23 of 24




                                                                  Case ID: 200401341
Case 2:20-cv-02399-JP Document 1-1 Filed 05/21/20 Page 24 of 24




                                                                  Case ID: 200401341
